Title: Abigail Adams to William Cranch, 4 February 1800
From: Adams, Abigail
To: Cranch, William


				
					Dear Sir
					Philadelphia Febry [4] 1800
				
				I received by the post of Yesterday, Your kind favour of Jan’ry 28th and I am the more solicitious to reply immediatly to it, in order to rectify a mistake which mr shaw must have made, if he said, that I had determined never to go to Washington. So far from it, that I know not any thing, which would give me more pleasure than visiting that city, and Many Towns in its vicinity. Mr shaw may have heard me express a doubt whether I should go the next session of Congress— for reasons which must be obvious to you, circumstances may take place, which might oblige me to make a jouney home in the Month of March, the worst in the Year for travelling, or remain there in a situation which would be Dissagreable— I have never askd the President his intentions, nor shall I advise him to resign, or to continue in office. His Duty I trust will be pointed out to him, and that in so plain a Manner that he cannot mistake it— He has never been inattentive to the voice of his Country. I shall certainly consider it My duty, as it will be my inclination to follow accompany him in any situation in which he may be placed—
				The accounts you give of the general satisfaction which prevails in our Country, with the Government; and the administration of it, affords me real pleasure, and corresponds with similar assurences from other quarters.— virgina appears to be an exception. the government of that state has fallen into hands, hostile to the National government and the politicks of some parts of this state are not more favourable the late revolution in France has stagered the faith of some of the most Sanguine. they appear to be so astonished, as not to know, what to say or think of Republican France. Specters of Royalty haunt their Dreams. it is indeed very difficult to see how the present change will opperate. there is one consolation, that no change can be for the worse. from present appearences, it may prove advantageous, and lead to a general Peace— Buonaparta is more critically Situated than when contending with the Arabs—
				I have mentiond to mrs Cushing your request. the Judge will

be-friend You. he has mentiond You to judge Paterson, but as Mrs Cushing informs me; there are recommendations in favour of some other person. the Judge advises that you write a Letter to each of the Judges during their present Sitting least as he says, they should think themselves neglected—
				I have heard from Quincy the last Week. our Friends were all well. Your Mamma much engaged in promoting the settlement of mr Whitney. the ordination is to be on Wednesday the 5th, 45 years from the Day on which mr Wibird was ordaind
				Present me kindly to mrs Cranch, and to Your Little Family. I know you will be glad to hear that by late Letters from Berlin, mr and Mrs Adams were in good Health the last date was the 30 october—
				It will always give Me pleasure to hear from you. I hope you will be successfull in Your present application, but if you should not, be not discouraged. Time & Chance happen to all Men. I am my Dear Sir / affectionatly Your / Friend
				
					A Adams
				
			